Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This office action has been issued in response to arguments/amendments filed on 03/05/2021. Claims 1, 8-9, 14, 16, and 20-29 are presented for examination.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.


Response to Arguments
1.	Applicant’s arguments/amendments regarding the rejection of claims filed on 02/18/2021 as recited in pages 7-16, have been fully considered but arguments are 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

2.	Claims 1, 16, 20, 25-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Pub. No. 2004/0235499) in view of Williams et al. (WO Pub No. 2005/055009, hereinafter “Williams”).

Regarding claim 1, Tanaka does disclose, a method 
receiving an intelligent transport system (ITS) message from a wireless transmitter via a wireless communication channel at the ITS message including information of the wireless transmitter] (Tanaka, (para. [0036, 0064]), the sending radio set transmits packets, the receiving radio set receives the packet);
 determining ranging information between the one or more wireless receivers and the wireless transmitter based on at least one of: a return time of an acknowledgment (ACK) packet received from the wireless transmitter; [or differential timing of the ITS message received by two or more of the wireless receivers]; (Tanaka, (para. [0036, 0059, 0074]), determining the distance between the sending and receiving radio sets according to the time required for packets to go and come back; (para. [0081-0082]), detection of packets may possibly be erroneous depending on the signal intensity and the propagation characteristics, and erroneous detection results in incorrect ranging. … prevent incorrect ranging by calculating the distance after the validity of detected packets has been confirmed or by utilizing the calculated distance).  
Tanaka does not explicitly disclose but the analogous art Williams discloses, [the ITS message including] information of the wireless transmitter; comparing the ranging information with the positioning information of the wireless transmitter; determining that the [ITS] message is at least one of a malicious, replay or faulty message upon determining that the ranging information is not within a threshold distance of the positioning information of the wireless transmitter (Williams, (pages 15, figure 5),  determines a probability that the receiving device is close or local distance, medium distance or far distance. Next, the processor 534 compares the probabilities regarding relative distance of the devices with their known geographic location information stored in the memory 530. Based on a combination of this information, the source device can determine the geographic location of all the devices. This location data is evaluated against business rules for each piece of content that is contained within the user supplied supplemental information 536 … If the location of the receiving device is not within the permitted range, then the source device 510 denied access (i.e. faulty message) to the requested content 52; (pages 11-12 and figures 3-4), where transmitting digital information via wireless networks). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka by including comparing the ranging information with the positioning information taught by Williams for the advantage of controlling distribution of digital copyrighted material over a broadband network, based on a determination of relative proximity or geographic location of the source device and a receiving device requesting content (Williams, (page, lines 8-11).

Regarding claim 16, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 20, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 25, the combination of Tanaka-Williams does disclose the method of claim 1, wherein determining the ranging information based on the return time of the acknowledgment (ACK) packet received from the wireless transmitter comprises: transmitting, by the one or more wireless receivers, a ranging unicast packet to the wireless transmitter; and receiving the acknowledgment (ACK) packet from the wireless transmitter in response to the ranging unicast packet (Tanaka, (para. [0059]), the sending radio set transmits packets to the receiving radio set (as the opposite partner) according to the ordinary communication sequence. Upon detection of the packets, the receiving radio set returns them after a certain length of time corresponding to an integral multiple of a prescribed unit time).  

Regarding claim 26, the combination of Tanaka-Williams does disclose the method of claim 1, wherein determining the ranging information based on the return time of the acknowledgment (ACK) packet received from the wireless transmitter comprises: passively listening for a ranging unicast packet transmitted by one of the one or more wireless receivers to the wireless transmitter; and passively listening for the acknowledgment (ACK) packet transmitted by the wireless transmitter in response to the unicast packet (Tanaka, (para. [0059]), the sending radio set transmits packets to the receiving radio set (as the opposite partner) according to the ordinary communication sequence. Upon detection of the packets, the receiving radio set returns them after a certain length of time corresponding to an integral multiple of a prescribed unit time. The sending radio set detects the packets in the neighborhood of the moment at which the return of packets is expected).  

Regarding claim 27, the combination of Tanaka-Williams does disclose the method of claim 1, wherein determining the ranging information based on the differential timing of the ITS message received by the two or more wireless receivers comprises: each of the two or more wireless receivers: determining first ranging information from the corresponding wireless receiver to the wireless transmitter; sharing the first ranging information with each of the other two or more wireless receivers; and determining location of the wireless transmitter based on the shared first ranging information Tanaka, (para. [0092, 0036]), one wants to send signals from the third radio set to the fourth radio set but their positions do not permit direct contact between them. So, the third radio set acquires the list of radio sets and the ranging information from its neighboring radio sets, and eventually it knows that the fourth radio set (which is its recipient) exists in the range within which the fifth radio set is capable of communication. In this way, it is possible to establish the route for multi-hopping transmission from the third radio set to the fourth radio set through the fifth radio set).

Regarding claim 29, the combination of Tanaka-Williams does disclose the method of claim 1, further comprising that the [ITS] message is a genuine message upon determining that the ranging information is within a threshold distance of the position of the wireless transmitter (Williams, (pages 15, figure 5), if the location of the receiving device is within the permitted range for the requested content, then the source device 510 approves the request and permits access to the content 52).


3.	Claims 8, 14, 21, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Pub. No. 2004/0235499) in view of Williams et al. (WO Pub No. 2005/055009, hereinafter “Williams”, further in view of Haran et al. (US Pub No. 2017/0365171, hereinafter “Haran”).


Regarding claim 8, the combination of Tanaka-Williams does disclose the method of claim 1.
(Haran, (para. [0036-0038]), by stopping transmission by radio unit 106, by commanding to ignore messages arriving from a specific vehicle or by reporting a misbehaving remote vehicle to a centralized authority. RSSI misbehavior detection unit 202 includes a RSSI model estimation module 206 for estimating and for updating the RSSI model and a vehicle database management module 208 for managing a database of vehicles).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka-Willaims by including a Basic Safety Message taught by Haran for the advantage of detecting implausible positioning of a misbehaving vehicle, either remote or local (Haran, (para. [0010])).


Regarding claim 14, the combination of Tanaka-Haran-William does disclose the method of claim 1, further comprising, based on the determined plausibility, detecting equipment fault (Haran, (para. [0036]), a modified plausibility check unit 110' In addition to being (like unit 100) configurable and operable to analyze each received message, to estimate if the position information received from GNSS receiver 102 and potentially augmented by data received from inertial sensors 104 is plausible, and to detect if GNSS receiver 102 or inertial sensors 104 have been compromised or malfunctioned, modified plausibility check unit 110' is configurable and operable to detect implausible positioning of a misbehaving vehicle, either remote or local, in a dynamic environment).  
Same motivation applies as to the claim 8.

Regarding claim 21, the substance of the claimed invention is identical to that of claim 8. Accordingly, this claim is rejected under the same rationale.

Regarding claim 23, the substance of the claimed invention is identical to that of claim 8. Accordingly, this claim is rejected under the same rationale.

Regarding claim 28, the combination of Tanaka-Willaims does disclose the method of claim 1, further comprising at least one of: reporting a vehicle associated with the wireless transmitter for fault detection; reporting the vehicle for revocation of certificate; reporting the vehicle for malicious behavior; or broadcasting information about the vehicle to other vehicles in the vicinity, upon determining that the ITS message is non-plausible or has low plausibility (Haran, (para. [0036]), a modified plausibility check unit 110' In addition to being (like unit 100) configurable and operable to analyze each received message, to estimate if the position information received from GNSS receiver 102 and potentially augmented by data received from inertial sensors 104 is plausible, and to detect if GNSS receiver 102 or inertial sensors 104 have been compromised or malfunctioned, modified plausibility check unit 110' is configurable and operable to detect implausible positioning of a misbehaving vehicle, either remote or local, in a dynamic environment).
Same motivation applies as to the claim 8.




4.	Claims 9, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Pub. No. 2004/0235499) in view of Williams et al. (WO Pub No. 2005/055009, hereinafter “Williams”, further in view of De Klevit et al. (EP 2743726, hereinafter “De Klevit”, filed with IDS).


Regarding claim 9, the combination of Tanaka-Williams does disclose the method of claim 1, 
Tanaka-Williams does not explicitly disclose but the analogous art De Klevit discloses, wherein ITS message includes at least one of a genuine message and a spoofed message (De Klevit, (para. [0013]), message(s) associated with the first node are ignored and/or an indication is stored in the second node that the first node is malicious if the level of trust reaches a predetermined threshold of distrust. By utilizing a predetermined threshold, a number of mismatches would be needed to take action against a malicious node. Such a threshold prevents the chance of a false positive result for mistakenly identifying a node as being malicious when it is actually a trustworthy node).  
before the effective filing date of the claimed invention to modify the invention of Tanaka-Williams by including ITS message includes at least one of a genuine message and a spoofed message taught by De Klevit for the advantage of assessing the trust level of messages in a mobile ad hoc network (De Klevit, (para. [0001])).

Regarding claim 22, the substance of the claimed invention is similar to that of claim 9. Accordingly, this claim is rejected under the same rationale.

 Regarding claim 24, the substance of the claimed invention is similar to that of claim 9. Accordingly, this claim is rejected under the same rationale.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information 

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432